                 1
                 2
                 3
                 4
                 5                                UNITED STATES DISTRICT COURT
                 6                                        DISTRICT OF NEVADA
                 7                                                   ***
                 8    KMI ZEOLITE, INC. et al.,                              Case No. 2:15-CV-2038 JCM (NJK)
                 9                                           Plaintiff(s),                      ORDER
               10             v.
               11     UNITED STATES DEPARTMENT OF THE
                      INTERIOR, et al.,
               12
                                                           Defendant(s).
               13
               14
                             Presently before the court is the matter of KMI Zeolite, Inc. v. United States Department of
               15
                      the Interior, et al., case number 2:15-cv-02038-JCM-NJK.
               16
                             The instant action was stayed on May 8, 2019, pending the performance of the settlement
               17
                      agreement. (ECF No. 174). Then, on June 26, 2019, the court adopted Magistrate Judge Koppe’s
               18
                      report and recommendation, granted Nye County’s motion to enforce settlement, and dismissed
               19
                      defendant Nye County with prejudice. (ECF No. 175).
               20
                             With no action in this case being taken for eight months, the court ordered the parties to
               21
                      file a motion or status report. (ECF No. 176). The parties filed a joint status report, representing
               22
                      that performance of their settlement agreement is ongoing. (ECF No. 177). In particular, the
               23
                      parties indicate that “[t]he following provisions of the Settlement Agreement remain to be
               24
                      performed:”
               25
               26                    • The BLM is to appraise the parcels, determine a selling price, and
                                     issue a decision advising whether it will enter into a sale of the
               27                    parcels at that price (Sec. 2.b.(i))

               28                    • RAMM shall transmit electronic payment of the price to the BLM
                                     within 7 calendar days of the final BLM decision, or in the case of

James C. Mahan
U.S. District Judge
                1                       an appeal within 7 calendar days of the BLM decision becoming
                                        effective (Sec. 2.b.(ii))
                2
                                        • The BLM is to issue a patent to RAMM for the parcels (Sec.
                3                       2.b.(iii))
                4
                      Id. at 5. Thus, “the [p]arties request that the [c]ourt continue to keep these consolidated cases
                5
                      pending, as administratively stayed matters, to provide the time necessary for either the purchase
                6
                      to close, or the [s]ettlement [a]greement to become null and void.”1 Id.
                7
                             Accordingly,
                8
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that this action shall remain
                9
                      administratively stayed until 5:00 p.m. on Friday, August 28, 2020, pending the parties’
              10
                      performance of the settlement agreement.
              11
                             IT IS FURTHER ORDERED that, if the settlement is not fully performed, the parties shall
              12
                      file a motion requesting a continuance of the administrative stay and explaining the status of the
              13
                      sale before 5:00 p.m. on Friday, August 28, 2020.
              14
                             IT IS FURTHER ORDERED that the parties shall file a motion to lift the stay and a notice
              15
                      of dismissal within 14 days of performance of the settlement agreement.
              16
                             DATED February 27, 2020.
              17
                                                                    __________________________________________
              18                                                    UNITED STATES DISTRICT JUDGE
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28             1
                                   The settlement agreement becomes null and void if the sale does not occur. (ECF No.
                      177 at 4).
James C. Mahan
U.S. District Judge                                                   -2-
